Citation Nr: 0434508	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to service connection for a left elbow 
disorder, to include a scar of the left elbow.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1961.

This appeal arises from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in which the RO denied entitlement to service connection for 
a left shoulder disability and a left elbow disability 
including a scar on the left elbow.  The veteran perfected an 
appeal on these issues.  These issues were previously before 
the Board, and in a March 2004 decision, the Board remanded 
the case to the RO for additional development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the probative evidence shows that 
the veteran's left shoulder disability was not incurred or 
aggravated in service.

3.  The preponderance of the probative evidence shows that a 
left elbow disability, to include a scar of the left elbow, 
was not incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).

2.  A left elbow disability, to include a scar of the left 
elbow, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in December 2001, prior to 
the decision on appeal, VA specifically notified the veteran 
of the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  The veteran was again 
informed of the evidence needed to substantiate the claim and 
the distribution of the duties to obtain that evidence by a 
May 2004 letter. 

In addition, in its October 2002 statement of the case, and 
March 2003 and August 2004 supplemental statements of the 
case (SSOC), the RO explained the basis for the denial of his 
service connection claims and outlined the applicable 
criteria for service connection.  In addition, the August 
2004 SSOC advised the veteran that he had failed to provide a 
signed release form for Mercy Hospital.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his service medical records and VA medical records.  
The RO attempted to obtain private treatment records, but the 
veteran did not provide a signed release form for one 
hospital, and the other hospital responded that it had no 
records on the veteran.  The veteran has not alluded to the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

The veteran's service medical records are silent for 
complaints, treatment, or findings of any left elbow or 
shoulder condition.  Likewise, his separation examination in 
November 1961, reveals no abnormality of the elbow or 
shoulder.  

The first evidence of post-service treatment for the left 
shoulder is a VA outpatient treatment report dated in August 
2001.  The veteran complained of left shoulder pain, which 
was worse with overhead activity.  He reported no recent 
trauma, but he had been playing softball frequently.  It was 
noted that the veteran was left handed.  Physical examination 
of the shoulder revealed no erythema, effusion, or warmth.  
There was some impingement sign with passive range of motion.  
No diagnosis was provided. 

A September 2001 treatment record revealed that the veteran 
telephoned the VA medical center to report having left 
shoulder pain after playing softball.  He stated that he 
played "a lot" of softball, and reported that the pain was 
dull and intermittent.  He was instructed to rest the 
shoulder and decrease the frequency of softball. 

An October 2001 report noted left shoulder pain of 4 to 5 
months duration after performing a lot of overhead work.  The 
assessment was signs and symptoms of left shoulder 
impingement. 

During a December 2001 visit, he complained of pain in his 
shoulder when he moved it in certain ways and with driving a 
car.  He reported that in the last several weeks he has 
suffered more soreness.  The veteran wondered whether his 
shoulder problem might be related to an injury he suffered in 
the Navy.  Physical examination of the shoulder revealed no 
edema, soft tissue swelling or any deformity of the left 
shoulder.  The examiner diagnosed the veteran's symptoms as 
left shoulder tendonitis.  

During an April 2002 VA orthopedic clinic consultation, the 
veteran reported suffering from left shoulder pain.  He 
indicated he had first injured his shoulder approximately 40 
years ago whole he was in the Navy.  He stated that the ship 
made a turn unexpectedly and he was thrown backwards, hitting 
his left elbow against the wall, which he thought pushed his 
shoulder forward.  He stated that he has not been bothered by 
the injury until December 2001.  He indicated he worked as a 
construction worker and had difficulty with overhead 
activities and applying drywall.  Physical examination 
revealed shoulder abduction and forward flexion of 
approximately 180 degrees.  There was an external rotation of 
70 degrees and internal rotation to L1.  He has 5/5 motor 
strength.  Review of his x-rays revealed mild degenerative 
changes.  The examiner diagnosed the veteran's symptoms as 
bicep tendonitis.  

In an August 2002 personal statement the veteran stated that 
the left bicep tendonitis was not a problem until July 2001 
when it flared up and caused a lot of pain.  He stated that 
he believed the condition was caused due to an accident while 
he was at sea in 1961.  He reported that the ship made a hard 
turn and he fell backwards on his left elbow.  He stated that 
he reported to sick bay and was given aspirin for his pain 
and his elbow continued to be sore.  

During a personal hearing before the Decision Review Officer 
in January 2003, the veteran reported first receiving 
treatment for his elbow injury in 1967.  Although he did not 
receive treatment for five years, he reported being in pain 
the whole time.  In 1967 the veteran had his cartilage 
removed at Mercy Hospital.  The scar tissue from the surgery 
was not healing correctly, so he had another surgery at St. 
Clair hospital.  The veteran also reported first receiving 
medical treatment for his shoulder in June or July 2001 at 
the VA medical center.  

In March 2004 the Board remanded the case to attempt to 
obtain records from Mercy Hospital, and to obtain any other 
relevant medical records.  A May 2004 letter was sent to the 
veteran requesting that he complete the pertinent release 
forms and provide additional information.  No reply to this 
letter was received.

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

Although the veteran asserts that he suffered an in-service 
injury to his left elbow and shoulder, his contemporaneous 
service medical records are silent regarding an in-service 
accident, or any left elbow or shoulder disability.  

With respect to the left elbow and scar claim, during the 
veteran's hearing he reported receiving treatment for his 
elbow in 1967, five years after leaving service.  Attempts to 
obtain those records of treatment have not been successful, 
as the one hospital had no records dating back that far, and 
the veteran never provided a release form for VA to request 
the other records.  More importantly, the veteran's claims 
file contains no current evidence of elbow pain or scarring 
of the left elbow.  The VA treatment records reveal no 
current complaints or findings of any left elbow condition.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Since there is no evidence that the veteran suffers from a 
current disability of the elbow, to include a scar, his claim 
for service connection for an elbow disability must be 
denied.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Brammer, supra.

With regard to his left shoulder condition, the evidence 
does establish a current disability, but the record is 
devoid of evidence of any injury in service.  Although the 
veteran asserts that he suffered an in-service injury, his 
contemporaneous service medical records are silent regarding 
an in-service accident.  Moreover, during the veteran's 
hearing, he reported first receiving treatment for his left 
shoulder in June 2001, almost 40 years after leaving 
service.  The veteran has not alluded to any treatment for 
his shoulder disorder prior to this time.  The absence of 
evidence of a left shoulder disability for so many years 
following service is persuasive evidence against a finding 
of a left shoulder injury in service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a shoulder disability.  Specifically, 
the contemporaneous service medical records reveal no 
evidence of an in-service injury, and there is no evidence 
of any left shoulder disorder until 40 years after his 
discharge from service.  Thus, the claim for service 
connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a left elbow 
disability, to include a scar, is denied.

Entitlement to service connection for a left shoulder 
disability is denied. 


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



